Citation Nr: 1202993	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  08-19 692	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent from August 1, 2007, to October 22, 2008, and in excess of 20 percent from October 23, 2008, for a cervical spine disability with radiculopathy and a scar (cervical spine disability).

2.  Entitlement to an initial rating in excess of 10 percent for a left ankle disability.

3.  Entitlement to an initial rating in excess of 10 percent for a right wrist disability.

4.  Entitlement to an initial rating in excess of 10 percent for a left ulnar nerve laceration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to July 2007.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction over this appeal has since been transferred to the RO in Waco, Texas.  

In subsequent June 2008 and October 2008 rating decisions, the RO granted the Veteran's left ulnar nerve laceration a 10 percent rating effective from August 1, 2007, and his cervical spine disability a 20 percent rating effective from October 23, 2008, respectively.  Therefore, the issues on appeal are as characterized on the first page of this decision.  See AB v. Brown, 6 Vet. App. 35 (1993) (in an appeal in which the veteran expresses general disagreement with the assignment of a particular rating and requests an increase, the RO and the Board are required to construe the appeal as an appeal for the maximum benefit allowable by law or regulation).

The Veteran's October 2007 notice of disagreement included five rating issues in addition to those listed above.  However, his subsequent June 2008 VA Form 9, Appeal to Board of Veterans' Appeals, expressly limited the appeal to the four issues listed above.  Accordingly, the Board finds that the issues on appeal are limited to the four issues that appear on this first page of this decision.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) ("where ... the claimant expressly indicates an intent that adjudication of certain specific claims not proceed at a certain point in time, neither the RO nor BVA has authority to adjudicate those specific claims, absent a subsequent request or authorization from the claimant or his or her representative").
FINDINGS OF FACT

1.  From August 1, 2007, to October 22, 2008, the preponderance of the competent and credible evidence of record is against a finding that the Veteran's cervical spine disability is manifested by forward flexion of the cervical spine not greater than 30 degrees or the combined range of motion of the cervical spine of not greater than 170 degrees even taking into account his complaints of pain; muscle spasm, guarding severe enough to result in an abnormal gait, or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or incapacitating episodes that required bed rest prescribed by a physician and treatment by a physician having a total duration of at least 2 weeks during any 12 month period during this time.

2.  From October 23, 2008, the preponderance of the competent and credible evidence of record is against a finding that the Veteran's cervical spine disability is manifested by forward flexion of the cervical spine less than 15 degrees even taking into account his complaints of pain; favorable ankylosis of the entire cervical spine; or incapacitating episodes that required bed rest prescribed by a physician and treatment by a physician having a total duration of at least 4 weeks during any 12 month period during this time.

3.  The preponderance of the competent and credible evidence of record supports a finding that the Veteran's cervical spine disability is manifested by mild incomplete paralysis of the ulnar nerve.

4.  The preponderance of the competent and credible evidence of record is against a finding that the Veteran's cervical spine disabilities post operative scar is deep or causes limited motion in an area exceeding at least 6 square inches (39 square centimeters); is superficial and does not cause limited motion in an area of 144 square inches (929 square centimeters); is superficial and unstable or is superficial and painful. 

5.  From August 1, 2007 to October 22, 2008, the preponderance of the competent and credible evidence is against a finding that the Veteran's left ankle disability is manifested by marked limitation of motion even taking into account his complaints of pain.

6.  From October 23, 2008, the preponderance of the competent and credible evidence of record shows that taking into account the Veteran's complaints of pain that his left ankle disability is manifested by marked limitation of motion.

7.  The preponderance of the competent and credible evidence of record is against a finding that the Veteran's right wrist disability is manifested by any other adverse symptomatology except pain and limitation of motion.

8.  The preponderance of the competent and credible evidence of record is against a finding that the Veteran's left ulnar nerve laceration is manifested by moderate incomplete paralysis of the ulnar nerve.

9.  The preponderance of the competent and credible evidence of record is against a finding that the Veteran's left ulnar nerve laceration is manifested by a deep scar or a scar that cause limited motion in an area exceeding at least 6 square inches (39 square centimeters); a superficial scar that does not cause limited motion in an area of 144 square inches (929 square centimeters); a superficial and unstable scar; a superficial and painful scar; or causes compensable limitation of motion in the left wrist even when taking into account his complaints of pain,


CONCLUSIONS OF LAW

1.  From August 1, 2007 to October 22, 2008 the Veteran has not met the criteria for a rating in excess of 10 percent for his cervical spine disability based on limitation of motion, or a separate rating for his scar.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.118, Diagnostic Code 7801 to 7805 (2008); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 4.71a, 4.118, Diagnostic Codes 5240 to 5245 and 7800 to 7805 (2011).

2.  From October 23, 2008 to the present the Veteran has not met the criteria for a rating in excess of 20 percent for his cervical spine disability based on limitation of motion, or a separate rating for his scar.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.118, Diagnostic Code 7801 to 7805 (2008); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 4.71a, 4.118, Diagnostic Codes 5240 to 5245 and 7800 to 7805 (2011).

3.  The Veteran has met the criteria for a separate 10 percent rating for radiculopathy of the right arm.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.123, 4.124, 4.124a, Diagnostic Code 8516 (2011).

4.  From August 1, 2007 to October 22, 2008, the Veteran has not met the criteria for a rating in excess of 10 percent for his left ankle disability.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 4.71a, Diagnostic Codes 5024, 5271 (2011).

5.  From October 23, 2008, the Veteran has met the criteria for a 20 percent rating for his left ankle disability.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 4.71a, Diagnostic Codes 5024, 5271 (2011).

6.  The Veteran has not met the criteria for a rating in excess of 10 percent for his right wrist disability.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 4.71a, Diagnostic Codes 5215, 5024 (2011).

7.  The Veteran has not met the criteria for a rating in excess of 10 percent for his left ulnar nerve laceration or a separate rating for his scar.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.118, Diagnostic Code 7801 to 7805 (2008); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.122, 4.124, 4.124a, Diagnostic Codes 8616 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under 38 U.S.C.A. § 5102 VA has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

Next, the Board notes that the Veteran is challenging the initial evaluations assigned following the grant of service connection for his disabilities.  In Dingess, supra, the Court also held that in cases where service connection has been granted and an initial disability evaluation has been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id, at 490-91; Also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, regardless of whether the notice that the Veteran was provided with before service connection was granted was legally sufficient, the Board finds that VA's duty to notify in this case has been satisfied.  

Moreover, the Board finds that even if VA had an obligation to provide the Veteran with 38 U.S.C.A. § 5103(a) notice and failed to do so before first adjudicating his claims, that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the May 2008 letter as well as the rating decision, the statement of the case, and the supplemental statements of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

VA has also secured all available pertinent evidence and conducted all appropriate development.  Specifically, the record shows that the RO obtained and associated with the record the Veteran's service treatment records and post-service treatment records from the Central Texas Health Care System.  The Veteran was also afforded VA examinations in January 2007 and October 2008 which the Board finds are adequate for rating purposes because the examiners, after a review of the record on appeal and a comprehensive examination of the claimant, provided medical opinions as to the severity of his disorders that allows the Board to rate them under all applicable rating criteria.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claims

The Veteran asserts that his cervical spine disability, left ankle disability, right wrist disability, and left ulnar nerve disability meet the criteria for higher evaluation.  As to the cervical spine and ulnar nerve disability, the Veteran's representative also argues that the claimant is entitled to separate compensable ratings for his scars and/or radiculopathy.  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When an unlisted condition is encountered, it is permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20. 

When evaluating loss in range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id, at 206.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the joints, that the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) Less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.).  (b) More movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.).  (c) Weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.).  (d) Excess fatigability.  (e) Incoordination, impaired ability to execute skilled movements smoothly.  (f) Pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the spine is considered a major joint.

In Esteban v. Brown, 6 Vet. App. 259, 261 (1994), that Court held that in cases where the record reflects that the appellant has multiple problems due to service-connected disability, it is possible for an appellant to have "separate and distinct manifestations" from the same injury, permitting separate disability ratings.  The critical element is that none of the symptomatology for any of the conditions is duplicative or overlapping with the symptomatology of the other conditions.  Id.  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).




a.  The Cervical Spine Disability

The September 2007 rating decision granted service connection for the cervical spine disability and assigned it a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5241, effective from August 1, 2007.  The subsequent October 2008 rating decision granted the cervical spine disability a 20 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5241, effective October 23, 2008.

In this regard, the General Rating Formula for Disease and Injuries of the Spine, provides a 20 percent rating if forward flexion of the cervical spine is not greater than 30 degrees, the combined range of motion of the cervical spine is not greater than 170 degrees, there is muscle spasm, guarding severe enough to result in an abnormal gait, or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis; a 30 percent rating if forward flexion of the cervical spine is 15 degrees or less or there is favorable ankylosis of the entire cervical spine; and a 40 percent rating if there is unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5241. 

Moreover, the Formula for Rating Intervertebral Disc Syndrome provides a 20 percent rating if his adverse symptomatology includes incapacitating episodes having a total duration of at least 2 weeks during the past 12 months and a 40 percent rating if his adverse symptomatology includes incapacitating episodes having a total duration of at least 4 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Diagnostic Code 5243 defines an incapacitating episode as one where the Veteran has physician prescribed bed rest.  Id.

i.  From August 1, 2007, to October 22, 2008.

As to rating the Veteran's cervical spine disability under the General Rating Formula for Disease and Injuries of the Spine, at the January 2007 VA examination the Veteran complain of 6 out of 10 neck pain with the pain radiating into his right arm two times a month.  On examination, after three repetitions, the range of motion of the Veteran's cervical spine was forward flexion to 35 degrees, backward extension to 45 degrees, left and right lateral flexion to 20 degrees, and left and right rotation to 30 degrees.  The cervical spine was tender to palpation.  Muscle strength was equal bilaterally.  It was also opined that there was no further pain or weakness during repetitive movement or when resistance was applied.  It was thereafter opined that, while pain, flare-ups, fatigue, weakness, lack of endurance, and incoordination may additionally limit joint function, the examiner could not say how much it would be limited without resorting to speculation.  The diagnosis was residual post operative cervical spine fusion with diffuse range of motion and intermittent right arm radiculopathy.

While VA treatment records document the Veteran's complaints and/or treatment for cervical spine pain, nothing in these records show his adverse symptomatology to be worse than what was reported in the above VA examination.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

Therefore, the Board finds that even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra, that the Veteran's functional losses do not equate to the criteria required for a 20 percent rating for his cervical spine disability because, at its worst, forward flexion of the cervical spine was 35 degrees (not 30 degrees or less) and the combined range of motion of the cervical spine was 180 degrees (not 170 degrees or less).  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.71a.  

The Board also finds that the Veteran's functional losses do not equate to the criteria required for a 20 percent rating for his cervical spine disability because the record is negative for objective evidence of muscle spasm, guarding severe enough to result in an abnormal gait, or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 U.S.C.A. § 4.71a.

Consequently, the Board finds that a higher evaluation is not warranted for his service-connected cervical spine disability under the General Rating Formula for Disease and Injuries of the Spine.  See 38 U.S.C.A. § 4.71a, Diagnostic Code 5241.  This is true at all times from August 1, 2007, to October 22, 2008, and therefore the Board need not further consider staged ratings.  Fenderson, supra.

As to rating the Veteran's cervical spine disability under the Formula for Rating Intervertebral Disc Syndrome, while the Veteran and his representative claim that the appellant's adverse symptomatology causes him difficulty, there is no competent and credible evidence in the record of the claimant's cervical spine disability requiring physician prescribed bed rest for at least 2 weeks at any time during this time period.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Consequently, the Board finds that a higher evaluation is not warranted for his service-connected cervical spine disability under the Formula for Rating Intervertebral Disc Syndrome.  Id.  This is true from August 1, 2007, to October 22, 2008, and therefore further consideration of staged ratings is not warranted.  Fenderson, supra.

ii.  From October 23, 2008.

As to rating the Veteran's cervical spine disability under the General Rating Formula for Disease and Injuries of the Spine, at the October 2008 VA examination the appellant complained of a seven month history of increased cervical spine pain with radiculopathy.  He also reported that he misses approximately two to three days of work a year because of his multiple service connected disabilities.  On examination, the cervical spine was stiff, his posture was straight, and his gait was guarded and antalgic.  The range of motion of the Veteran's cervical spine was forward flexion to 30 degrees and backward extension to 40 degrees with end range pain but with no change in pain free range of motion after three repetitions.  However, the Veteran was not able to perform left and right lateral flexion or left or right rotation due to residuals of his fusion.  Nonetheless, it was opined that the Veteran did not have any additional limitation of motion due to fatigue, weakness, lack of endurance, or incoordination.  There was moderate muscle guarding but no spasms.  There was no muscle wasting, his tone was normal, his strength was fair, and reflexes were symmetrical.  However, he had radicular symptoms in the right upper extremity with sensory disturbance in the ulnar distribution.  It was also noted that the Veteran's cervical spine disability had not caused any incapacitating episodes in the last 12 months.  X-rays showed a post anterior cervical fusion with plate and screws.  The diagnosis was moderately severe to severe cervical spine strain with residuals of fusion as well as with radiculopathy in the right upper extremity. 

Nothing in the treatment records show the Veteran's adverse symptomatology to be worse than what was reported in the above VA examination.  See Colvin, supra.

Therefore, the Board finds that even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra, that the Veteran's functional losses do not equate to the criteria required for a 30 percent rating for his cervical spine disability because, at its worst, forward flexion of the cervical spine was 30 degrees (not 15 degrees or less).  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.71a.  This is true from October 23, 2008, and therefore further consideration of staged ratings is not warranted.  Fenderson, supra.

Likewise, the Board notes that while the range of motion of the cervical spine continues to be limited on VA examination, with no flexion or rotation at his most recent VA examination, at no time does the record show ankylosis of the entire cervical spine.  (Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).)  In fact, at the October 2008 VA examination it was opined that he had both flexion and extension of the cervical spine.  In the absence of ankylosis, the Board may not rate his service-connected cervical spine disability as ankylosis.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Consequently, a higher evaluation rating is not warranted for the Veteran's service-connected cervical spine disability due to favorable ankylosis of the entire cervical spine.  This is true at all times from October 23, 2008, and therefore the Board need not further consider staged ratings.  Fenderson, supra.

As to rating the Veteran's cervical spine disability under the Formula for Rating Intervertebral Disc Syndrome, while the Veteran and his representative claim that the appellant's adverse symptomatology causes him difficulty, there is no competent and credible evidence in the record of the claimant's cervical spine disability requiring physician prescribed bed rest for at least 4 weeks at any time during this time period.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  In fact, the October 2008 spine examiner specifically opined that he did not have any such episodes.  Consequently, the Board finds that a higher evaluation is not warranted for his service-connected cervical spine disability under Diagnostic Code 5243.  This is true from October 23, 2008, and therefore further consideration of staged ratings is not warranted.  Fenderson, supra.

Given the scope of the Veteran's service connected cervical spine disability (i.e., including both radiculopathy and a scar), the argument made by the claimant's representative in its November 2011 Brief, the Court's holding in Esteban, supra, and Note 1 to 38 C.F.R. § 4.71a that allows the claimant to receive separate compensable ratings for adverse neurological symptomatology associated with his service connected cervical spine disability, the Board will next consider if he meets the criteria for separate compensable ratings for his cervical spine radiculopathy or scar at any time from August 1, 2007. 

a.  Radiculopathy

As to a separate compensable evaluation for the radiculopathy caused by the service connected cervical spine disability, the Board notes that the October 2008 VA examiner opined that the Veteran had radicular symptoms in the right upper extremity with sensory disturbance in the ulnar distribution.  This opinion is not contradicted by any other medical opinion of record.  See Colvin, supra.

In this regard, the Board notes that 38 C.F.R. § 4.124a, Diagnostic Code 8516 provides a 10 percent rating for mild incomplete paralysis of the ulnar nerve in either the major or minor upper extremity.

38 C.F.R. § 4.124a defines the term "incomplete paralysis" as indicating a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 

38 C.F.R. § 4.123 provides that neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis. 

38 C.F.R. § 4.124 provides that neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve. 

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011).

With the above criteria in mind, the Board notes that when examined in January 2007, his cranial nerves were intact, deep tendon reflexes were +2, sensation was intact, and Lashgue sign as well as Weddell test were negative.  Muscle strength was equal bilaterally.  

At the subsequent October 2008 VA examination, the Veteran complained of a seven month history of increased cervical spine pain with radiculopathy.  On examination, he had radicular symptoms in the right upper extremity with sensory disturbance in the ulnar distribution.  Moreover, there was moderate muscle guarding.  However, there were no spasms, muscle wasting, his tone was normal, his strength was fair, and reflexes were symmetrical.  The diagnosis was moderately severe to severe cervical spine strain with residuals of fusion as well as with radiculopathy in the right upper extremity. 

Nothing in the treatment records show the Veteran's adverse symptomatology to be worse than what was reported in the above VA examinations.  See Colvin, supra.

Given the above, the Board finds that the Veteran has radicular symptoms in the right upper extremity with sensory disturbance in the ulnar distribution that is best described as mild incomplete paralysis of the ulnar nerve.  38 C.F.R. §§ 4.124, 4.124a, Diagnostic Code 8516.  On examination, the Veteran had sensory disturbance and muscle guarding, but no symptoms more severe than that.  His muscle strength was fair and muscle tone was normal with normal reflexes.  Therefore, the disability does not rise to the level of a rating higher than 20.  The Board finds that a separate compensable rating for adverse neurological symptomatology caused by the claimant's service connected cervical spine disability is warranted.  This is true for the entire period from August 1, 2007, and therefore further consideration of staged ratings is not warranted.  Fenderson, supra.

b.  Scar

As to a separate compensable rating for the scarring part of the Veteran's cervical spine disability, the Board notes that the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended in August 2002 (see 67 Fed. Reg. 49490-99 (July 31, 2002)) and again in October 2008 (see 73 Fed. Reg. 54708 (September 23, 2008)).  The October 2008 revisions are applicable to claims for benefits received by the VA on or after October 23, 2008.  Id.  In this case, the Veteran filed his claim in December 2006.  Therefore, only the post-2002 and pre-October 2008 version of the schedular criteria is applicable.  

In this regard, 38 C.F.R. § 4.118, Diagnostic Code 7801 provides that scars, other than the head, face, or neck, that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 square centimeters) warrant a 10 percent disability rating.  A 20 percent rating is warranted for an area or areas exceeding 12 square inches (77 square centimeters), a 30 percent rating is warranted for an area or areas exceeding 72 square inches (465 square centimeters), and a 40 percent rating is warranted for an area or area exceeding 144 square inches (929 square centimeters).  38 C.F.R. § 4.118.  A deep scar is one associated with underlying soft tissue damage.  Id.

38 C.F.R. § 4.118, Diagnostic Code 7802 provides that scars, other than the head, face, or neck, that are superficial and that do not cause limited motion that are of an area or areas of 144 square inches (929 square centimeters) or greater warrant a 10 percent disability rating.  A superficial scar is not one associated with underlying soft tissue damage.  Id.

38 C.F.R. § 4.118, Diagnostic Code 7803 provides that superficial, unstable scars, warrant a 10 percent evaluation.  Id.  An unstable scar is defined as one where, for any reason, there is frequent loss of skin over the scar.  Id.  A superficial scar is not one associated with underlying soft tissue damage.  Id.  

38 C.F.R. § 4.118, Diagnostic Code 7804 provides that superficial scars, painful on examination, warrant a 10 percent disability rating. 

38 C.F.R. § 4.118, Diagnostic Code 7805 provides that other scars are to be rated on the limitation of the affected part. 

In this regard, the only clinical data found in the post-service record regarding the cervical spine scar are the observations made by the January 2007 VA examiner.  Specifically, when examined at that time it was noted that he had a 6.5 cm by 0.2 cm light brown to white scar on the neck.  

Therefore, because the record is negative for any evidence that the scar is deep or that it causes limited motion in an area exceeding at least 6 square inches (39 square centimeters); is superficial and does not cause limited motion in an area of 144 square inches (929 square centimeters); is superficial and unstable; or is superficial and painful, the Board finds that a separate compensable rating is not warranted under Diagnostic Codes 7801 to 7804.  38 C.F.R. § 4.118.  Moreover, since the Veteran is already being compensated for lost cervical spine motion under Diagnostic Code 5241, the Board finds that a separate compensable rating is not warranted under Diagnostic Code 7805 for limitation of motion because it would violate the rule against pyramiding.  38 C.F.R. § 4.14 (2011).  This is true from August 1, 2007, and therefore further consideration of staged ratings is not warranted.  Fenderson, supra.

c.  Other Back Concerns

Lastly, the Board notes that each of the ways by which the cervical spine is ratable, other than some of those described in 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011), contemplates limitation of motion.  Also see VAOPGCPREC 36-97; 63 Fed. Reg. 31262 (1998).  Therefore, assigning separate ratings on the basis of both cervical spine strain and other symptoms, such as those set forth in Diagnostic Code 5242, would be inappropriate.  38 C.F.R. § 4.14 (2011).  

Accordingly, Board finds that higher ratings for the cervical spine disability and/or separate compensable ratings for the cervical spine radiculopathy and/or scar must be denied.  This is true at all times from August 1, 2007, and therefore the Board need not consider staged ratings.  Fenderson, supra.


b.  The Left Ankle Disability

The September 2007 rating decision granted service connection for a left ankle disability and assigned it a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5271-5024, effective from August 1, 2007.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5024, tenosynovitis is rated as limitation of motion of the affected part like arthritis.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5271, limitation of motion of the ankle is rated as 10 percent disabling if moderate and 20 percent disabling if marked. In this regard, normal range of motion of the ankle is 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71a, Plate II (2011).  

i.  From August 1, 2007, to October 22, 2008.

As to an increased rating under 38 C.F.R. § 4.71a, Diagnostic Code 5271, the Board notes that at the January 2007 VA examination the Veteran complained of 5 out of 10 sharp pain twice a day.  On examination, the range of motion of the left ankle was 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  The left ankle was tender to palpation.  There was no ankylosis.  It was opined that there was no further pain or weakness during repetitive movement or when resistance was applied.  It was thereafter opined that, while pain, flare-ups, fatigue, weakness, lack of endurance, and incoordination may additionally limit joint function, the examiner could not say how much it would be limited without resorting to speculation.  

While the Veteran VA treatment records document his complaints and/or treatment for left ankle pain and lost motion, nothing in these records show his adverse symptomatology to be worse than what was reported at the above VA examination.  See Colvin, supra.

Given the above, the Board finds that even when considering the Veteran's complaints of pain in light of 38 C.F.R. §§ 4.40, 4.45, and the Court's holding in DeLuca, supra, that the clinical evidence of record, which shows normal range of motion of the left ankle even after taking into account the appellant's complaints of pain, does not demonstrate that his adverse symptomatology equates to marked limitation of motion of the left ankle.  Accordingly, a higher evaluation is not warranted under Diagnostic Code 5271.  See 38 C.F.R. § 4.71a.  This is true at all times from August 1, 2007, to October 22, 2008, and therefore the Board need not consider further staged ratings.  Fenderson, supra.

ii.  From October 23, 2008.

As to an increased rating under 38 C.F.R. § 4.71a, Diagnostic Code 5271, the Board notes that at the October 23, 2008, VA examination, the Veteran complained of 8 or 9 out of 10 left ankle pain, stiffness, and swelling.  The Veteran also complained of increased adverse symptomatology after standing twenty to thirty minutes.  He also reported that he wears an ankle brace.  The Veteran next reported that his musculoskeletal problems caused him to miss approximately two to three days of work a month.  On examination, the left ankle was swollen.  The range of motion of the left ankle taking into account the Veteran's pain was 5 degrees of dorsiflexion and 15 degrees of plantar flexion with no additional lost motion after three repetitions.  His gait was antalgic with excessive weight-bearing on the right side.  There was no ankylosis.  It was opined that his left ankle disability was "moderately" severe.

Given the above, the Board finds that when considering the Veteran's complaints of pain in light of 38 C.F.R. §§ 4.40, 4.45, and the Court's holding in DeLuca, supra, the clinical evidence of record which shows range of motion of the left ankle at the October 23, 2008 VA examination, after taking into account the appellant's complaints of pain, to be one quarter of normal dorsiflexion (only 5 degrees of dorsiflexion out of a possible 20 degrees) and one third of normal plantar flexion (only 15 degrees of plantar flexion out of a possible 45 degrees), demonstrate that his adverse symptomatology equates to "marked" limitation of motion of the left ankle despite the examiner's characterizing his disability as "moderate" because the characterization is not supported by the clinical evidence found in the claims file.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (holding that the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").  Accordingly, an increased rating is warranted under Diagnostic Code 5271.  See 38 C.F.R. § 4.71a.  This is true at all times from October 23, 2008, and therefore the Board need not consider further staged ratings.  Fenderson, supra.

As to rating the Veteran's left ankle disability under Diagnostic Codes 5270 and 5272, the Board notes that the record, including the findings at the January 2007 and October 2008 VA examinations, is negative for a diagnosis of ankylosis.  See Lewis, supra.  In the absence of ankylosis, the Board may not rate his service-connected left ankle disability as ankylosis.  See Johnston, supra.  Consequently, a higher evaluation is not warranted for the Veteran's service-connected left ankle disability under 38 C.F.R. § 4.71a, Diagnostic Codes 5270 and 5272 (2011).  This is true at all times from August 1, 2007, and therefore the Board need not consider further staged ratings.  Fenderson, supra.

As to rating the Veteran's left ankle disability under one of the other Diagnostic Codes for the ankle, the Board notes that the record, including the findings at the January 2007 and October 2008 VA examinations, is negative for problems similar to malunion of the os calcis or astragalus or astragalectomy.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5273 and 5274 (2010).  In the absence of such adverse symptomatology, the Board will not rate the Veteran's service connected left ankle disability as one of these other disabilities.  See 38 C.F.R. § 4.20; Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  Therefore, the Board finds that Diagnostic Codes 5273 and 5274 are not applicable to the current appeal.  This is true at all times from August 1, 2007, and therefore the Board need not consider further staged ratings.  Fenderson, supra.

c.  The Right Wrist Disability

The September 2007 rating decision granted service connection for a right wrist disability and assigned it a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5215 (limitation of motion)-Diagnostic Code 5024 (tenosynovitis), effective from August 1, 2007.

As noted above, Diagnostic Code 5024 states that tenosynovitis is rated as limitation of motion of the affected part like arthritis.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5215, the claimant is entitled to a maximum 10 percent evaluation for either wrist if palmar flexion is limited to a point in line with forearm or dorsiflexion is less than 15 degrees.

Therefore, because the Veteran is already receiving the maximum rating possible under 38 C.F.R. § 4.71a, Diagnostic Code 5215, the claim for a higher evaluation for his right wrist disability under this rating criteria must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).  This is true at all times from August 1, 2007, and therefore the Board need not consider staged ratings.  Fenderson, supra.

As to rating the Veteran's right wrist disability under Diagnostic Code 5214, the Board notes that the record, including the findings at the January 2007 and October 2008 VA examinations, is negative for a diagnosis of ankylosis.  In fact, the January 2007 VA examiner opined that the right wrist was not ankylosed.  This opinion is not contradicted by any other medical opinion of record.  See Colvin, supra.  In the absence of such a diagnosis, the Board will not rate the Veteran's service connected right wrist disability as ankylosis.  See 38 C.F.R. § 4.20; Butts, supra; Johnston, supra.  This is true at all times from August 1, 2007, and therefore the Board need not consider staged ratings.  Fenderson, supra.

d.  The Left Ulnar Nerve Disability

The September 2007 rating decision granted service connection for a left ulnar nerve laceration and assigned it a 10 percent rating under 38 C.F.R. § 4.124a, Diagnostic Code 8616, effective from August 1, 2007.

Initially, the Board notes that the record reveals that the Veteran is left hand dominant.  See, for example, the October 2008 VA examination.

Therefore, under 38 C.F.R. § 4.124a, Diagnostic Code 8516 the Veteran will be entitled to a 10 percent rating for mild incomplete paralysis of the ulnar nerve in his major upper extremity, a 30 percent rating for moderate incomplete paralysis of the ulnar nerve in his major upper extremity, and a 40 percent rating for severe incomplete paralysis of the ulnar nerve in his major upper extremity.

With the above criteria in mind, the Board notes that at the January 2007 VA examination the Veteran had decreased sensation to light touch in the ulnar portion of the left hand, left ring finger, and left little finger.  

At the October 2008 VA examination, the Veteran complained of left hand numbness and tingling along the ulnar distribution.  The Veteran also complained of a problem with dropping things from his left hand after using it for a while.  He also reported missing two to three days a month because of his various service connected disabilities.  On examination, there was diminished "sensory" in the ulnar distribution of the left hand.  However, there was no muscle wasting or swelling.  It was also opined that there was no joint involvement for the left ulnar nerve laceration injury.  

While the Veteran treatment records document his complaints and/or treatment for left hand numbness, nothing in these records show his adverse symptomatology to be worse than what was reported in the above VA examinations.  See Colvin, supra.

As to whether the Veteran meets the criteria for a higher evaluation, the Board notes that his adverse symptomatology is limited to subjective complaints of dropping things and objective evidence of decreased sensation to light touch in the ulnar portion of the left hand, left ring finger, and left little finger/diminished sensory in the ulnar distribution of the left hand.  However, the record is negative for objective evidence of reduced strength, muscle wasting, disuse atrophy, or lost range of motion due to the ulnar disability.  See 38 U.S.C.A. §§ 4.40, 4.45.  In fact, the October 2007 VA examiner specifically opined that there was no muscle wasting. 

While the term "moderate" incomplete paralysis of the ulnar nerve is not defined by regulation, the Board nonetheless finds that it must amount to more than the limited adverse symptomatology documented by the claimant's VA examiners.  In these circumstances, the Board finds that the Veteran's left ulnar disability which causes only decreased sensation to light touch in the ulnar portion of the left hand, left ring finger, and left little finger, but no loss in strength, range of motion, or muscle wasting does not equate to moderate incomplete paralysis of the ulnar nerve.  See 38 C.F.R. § 4.124a.  Therefore, the Board finds that ratings in excess of 10 percent for the left ulnar nerve laceration must be denied under Diagnostic Code 8616.  This is true at all times from August 1, 2007, and therefore the Board need not consider staged ratings.  Fenderson, supra.

Given the scope of the Veteran's service connected left ulnar nerve disability, which includes the scar left by the laceration, the argument made by the claimant's representative in its November 2011 Brief, and the Court's holding in Esteban, supra, the Board will next consider if the claimant meets the criteria for a separate compensable rating for his scar at any time during the pendency of the appeal. 

In this regard, the only clinical data found in the post-service record regarding the scar are the observations made by the October 2008 VA examiner.  See Colvin, supra.  Specifically, when examined at that time it was noted that he had an approximate one 1 inch long by 1/8 inch wide (at its maximum width) scar outside of the ulnar process that was hyperpigmented, tender with weather changes, and with no evidence of inflammation.  It was also opined that the scar was stable and superficial.  There is no muscle wasting.  

Therefore, because the record is negative for any evidence that the scar is deep or that it causes limited motion in an area exceeding at least 6 square inches (39 square centimeters); is superficial and does not cause limited motion in an area of 144 square inches (929 square centimeters); is superficial and unstable; or causes limitation of motion in the right wrist even when taking into account his complaints of pain, the Board finds that a separate compensable rating is not warranted for the left wrist scar under Diagnostic Codes 7801 to 7803 and 7805.  38 C.F.R. § 4.118.  This is true from August 1, 2007, and therefore further consideration of staged ratings is not warranted.  Fenderson, supra.

As to Diagnostic Code 7804, while the October 2008 VA examiner reported that the scar was tender with weather changes, he did not report that it was painful at the examination.  Therefore, even though the scar is superficial, the Board finds that it does meet the criteria for a separate compensable rating under Diagnostic Code 7804.  38 C.F.R. § 4.118.  This is true from August 1, 2007, and therefore further consideration of staged ratings is not warranted.  Fenderson, supra.

e.  Conclusion

As to the Veteran's claim that his disabilities are worse than rated, under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluations for the disabilities are inadequate (which they are manifestly not), the Veteran does not exhibit other related factors such as those provided by the regulations as "governing norms."  Specifically, while the Veteran reported to a VA examiner that he misses two to three days a month of work a month because of his various service connected disabilities, there simply is no objective evidence that any of the above disabilities, acting alone, caused this lost work time and thereby resulted in marked interference with employment or frequent periods of hospitalization.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  Therefore, the Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria.

In short, there is nothing in the record to indicate that the service-connected disabilities cause impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

In reaching the above conclusions, the Board has not overlooked the various lay statements found in the record.  In this regard, the Veteran is credible to report on what he sees and feels such as pain, lost motion, numbness, and tingling and the claimant and others are credible to report on what they can see such as the size of a scar or a limp.  See Jandreau; Buchanan.  However, lay persons are not competent to opine as to the chronic problems caused by the above disabilities because such opinions requires medical expertise which they have not been shown to have and these types of findings are not readily observable by a lay person.  Id.  Furthermore, the Board finds more competent and credible the medical opinions as to the severity of his disabilities provided by the experts at the Veteran's VA examinations than these lay assertions.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . .").

In adjudicating the current appeal for higher evaluations, the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because the Veteran has never claimed that any of the above disabilities prevent him from obtaining and/or maintaining employment.  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for a TDIU.

The Board has also considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claims to the extent outlined above, the doctrine is not for application.  38 U.S.C.A. § 5107(b); See also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to higher ratings for a cervical spine disability and a scar as well as a separate rating for a scar is denied.

Entitlement to a separate rating of 10 percent for radiculopathy of the right arm is granted.

Entitlement to a rating in excess of 10 percent for a left ankle disability is denied from August 1, 2007, to October 22, 2008.

Entitlement to a 20 percent rating for a left ankle disability is granted effective from October 23, 2008.

Entitlement to a rating in excess of 10 percent for a right wrist disability is denied.

Entitlement to a rating in excess of 10 percent for a left ulnar nerve laceration as well as separate rating for his scar is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


